  Case: 3:18-cv-00082-TMR Doc #: 32 Filed: 03/09/20 Page: 1 of 3 PAGEID #: 1181




                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                 Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988               www.ca6.uscourts.gov




                                                 Filed: March 06, 2020


Mr. Neil F. Freund
Freund, Freeze & Arnold
1 S. Main Street
Suite 1800
Dayton, OH 45402

Ms. Sarah Jeanette Gelsomino
Friedman & Gilbert
50 Public Square
Suite 1900
Cleveland, OH 44113

Ms. Kimberly A. Rutowski
Hardin, Lazarus, Lewis & Marks
30 Garfield Place
Suite 915
Cincinnati, OH 45202

                     Re: Case No. 20-3274, Sabrina Jordan v. John Howard, et al
                         Originating Case No. : 3:18-cv-00082

Dear Counsel,

   This appeal has been docketed as case number 20-3274 with the caption that is enclosed on a
separate page. The appellate case number and caption must appear on all filings submitted to the
Court. If the filing fee was not paid when the notice of appeal was filed, it must be paid to the
district court immediately.

   Before preparing any documents to be filed, counsel are strongly encouraged to read the Sixth
Circuit Rules at www.ca6.uscourts.gov. If you have not established a PACER account and
registered with this court as an ECF filer, you should do so immediately. Your password for
district court filings will not work in the appellate ECF system.

    At this stage of the appeal, the following forms should be downloaded from the web site and
filed with the Clerk's office by March 20, 2020. Additionally, the transcript order must be
  Case: 3:18-cv-00082-TMR Doc #: 32 Filed: 03/09/20 Page: 2 of 3 PAGEID #: 1182




completed by that date. For further information and instructions on ordering transcript
electronically, please visit the court's website.

                                 Appearance of Counsel
                   Appellant:    Civil Appeal Statement of Parties & Issues
                                 Disclosure of Corporate Affiliations
                                 Application for Admission to 6th Circuit Bar (if applicable)

                                 Appearance of Counsel
                   Appellee:     Disclosure of Corporate Affiliations
                                 Application for Admission to 6th Circuit Bar (if applicable)

    More specific instructions are printed on each form. If appellant's initial forms are not timely
filed or necessary fees paid, the appeal will be dismissed for want of prosecution. If you have
questions after reviewing the forms and the rules, please contact the Clerk's office for assistance.

                                                  Sincerely yours,

                                                  s/Jennifer Earl
                                                  Case Manager
                                                  Direct Dial No. 513-564-7066


Enclosure
     Case: 3:18-cv-00082-TMR Doc #: 32 Filed: 03/09/20 Page: 3 of 3 PAGEID #: 1183




                OFFICIAL COURT OF APPEALS CAPTION FOR 20-3274




SABRINA JORDAN, as the Administrator and o/b/o the Estate of Jamarco Dewayne McShann

             Plaintiff - Appellant

v.

OFFICER JOHN A. HOWARD; OFFICER JERRY KNIGHT; OFFICER BRIAN O'NEAL;
UNNAMED OFFICERS; OFFICER MICHAEL CORNELY

             Defendants - Appellees
